        Case 2:20-cv-02576-TJS Document 92 Filed 07/26/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELMAGIN CAPITAL, LLC             :               CIVIL ACTION
                                 :
     v.                          :
                                 :
CHAO CHEN, KARL PETTY, ENTERGRID :
LLC and ENTERGRID FUND I LLC     :               NO. 20-2576

                                       ORDER

      NOW, this 26th day of July, 2021, upon consideration of Plaintiff Elmagin Capital

LLC’s Motion In Limine to Strike Expert Report and Exclude Testimony of Defendants’

Proffered Expert, Cristian Zarcu (Doc. No. 64) and the defendants’ response, it is

ORDERED that the motion is DENIED.




                                              /s/ TIMOTHY J. SAVAGE J.
